Citation Nr: 1102340	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-41 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial higher (compensable) rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran had active service from September 1985 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 RO rating decision that, in 
pertinent part, granted service connection and a noncompensable 
(0 percent) rating for PTSD, effective June 30, 2008.  In August 
2010, the Veteran testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA psychiatric examination in 
October 2008.  The diagnoses were PTSD, mild, and alcohol abuse, 
not secondary to PTSD.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  The examiner indicated that the 
Veteran met the criteria for mild PTSD.  The examiner commented 
that throughout the Veteran's life, he had maintained 
occupational, social and emotional functioning within normal 
limits.  It was noted that the Veteran was not currently involved 
in treatment for his PTSD and that he had never taken any 
psychotropic medications.  The examiner remarked that the Veteran 
remained employable at that time.  

The Board notes that the Veteran has received treatment for his 
PTSD subsequent to the October 2008 VA psychiatric examination.  
For example, a March 2009 VA treatment entry noted that the 
Veteran had symptoms including panic attacks, as well as 
irritability and becoming very enraged.  It was also noted that 
the Veteran's sleep was highly disruptive and that he had 
feelings of low self esteem due to his inability to obtain 
gainful employment.  The diagnoses were PTSD, mild, and alcohol 
abuse.  A GAF score of 60 was assigned.  

An April 2009 statement from a registered care technologist noted 
that the Veteran remained in counseling and that he had moderate 
to severe PTSD symptoms, including sometimes daily panic attacks, 
very poor sleep, and social isolation from others.  It was 
reported that the Veteran had continued to deteriorate since 2006 
and that he under reported his difficulty.  The registered care 
technologist indicated that the Veteran's current GAF score was a 
55.  

A May 2009 VA treatment entry indicated that the Veteran reported 
fewer panic attacks after staring Prozac.  It was noted that the 
Veteran was having about two panic attacks a week, but that they 
were less severe.  The Veteran also reported that he avoided 
crowds and that he would lose his temper with minor stresses.  A 
GAF score of 55 was assigned at that time.  October 2009 and 
April 2010 VA treatment entries related diagnoses of PTSD and 
alcohol abuse, as well as GAF scores of 60.  

The Board observes that the Veteran has not been afforded a VA 
psychiatric examination in over two years.  Additionally, the 
record also clearly raises a question as to the current severity 
of his service-connected PTSD.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Further, at the August 2010 hearing, the Veteran testified that 
he had received recent treatment at the Pittsburgh, Pennsylvania 
VA Medical Center (on Highland Drive) and the Wheeling, West 
Virginia Veterans Center.  As there are possible further 
treatment records, including VA treatment records, that may be 
pertinent to the Veteran's claim, they should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already in 
the claims folder, concerning his reported 
treatment for PTSD, and dated since April 
2010 from the Pittsburgh, Pennsylvania VA 
Medical Center (on Highland Drive) and the 
Wheeling, West Virginia Veterans Center.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
his PTSD since April 2010.  After receiving 
this information and any necessary releases, 
contact the named medical providers and 
obtain copies of any related medical records 
which are not already in the claims folder.  

3.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of the 
service-connected PTSD should be reported in 
detail (including all information necessary 
for rating the disability under Diagnostic 
Code 9411).  The examiner should also 
describe the impact of the Veteran's PTSD on 
his occupational and social functioning, and 
specifically opine whether the Veteran's PTSD 
renders him unemployable.  The rationale for 
any opinions expressed should be set forth by 
the examiner.  

4.  Thereafter, review the Veteran's claim 
for entitlement to an initial higher 
(compensable) rating for PTSD.  If the claim 
is denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


